Citation Nr: 1207082	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to a rating in excess of 30 percent for right shoulder shell fragment wound.    

Entitlement to a rating in excess of 10 percent for shell fragment wound of the left forearm with scar.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION


The Veteran served on active duty from August 1969 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

On his December 2009 Form 9, the Veteran requested a Board hearing at the RO.  However, in subsequent March 2010 correspondence, the Veteran indicated that he no longer wanted a hearing and wanted his case sent to the Board for a decision.  


FINDINGS OF FACT

1.  Even factoring in pain, the flexion and abduction of the Veteran's right (dominant) shoulder is not limited to 25 degrees or less between the side and shoulder.  Separately ratable muscle impairment is not shown.  

2.  Muscle injury due to shell fragment wound of the left forearm is not manifested by more than slight injury, compensable limitation of the wrist is not shown and scarring has not been shown to result in any significant disability or loss of function.    


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 30 percent for right shoulder shell fragment wound are not met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, 4.73 Diagnostic Codes (Codes) 5201, 5302, 5303 (2011).

2.  The criteria for an evaluation in excess of 10 percent for shell fragment wound of the right forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.56, 4.71a, Code 5215, 4.73, Code 5307, 4.114, Codes 7802-7806 (2011). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in December 2008 and June 2009, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a June 2009 statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records and the reports of VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations,  recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Although the Veteran has requested another examination, the Board finds that there is no reason to believe that the severity of the disorders has changed since the most recent examination in September 2009.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The Veteran's service treatment records show that in March 1970 the Veteran was injured in a booby trap incident, sustaining superficial shrapnel wounds to the right shoulder and left forearm.  The wounds were closed with sutures and the Veteran was prescribed antibiotics.  In March 1971, the Veteran was noted to be complaining that he still had shrapnel in his forearm and that he was experiencing paresthesia and increased pain.  In September 1971, it was noted that the Veteran was complaining of pain in both the right shoulder and left forearm and he was prescribed pain medication.  A subsequent October 1971 X-ray then showed that the shrapnel was still intact.  In November 1971, it was noted that the X-ray had shown shrapnel in the left forearm, less than 1 inch below the skin so the plan was to have the shrapnel excised.  A subsequent November 1971 pathological report shows that the shrapnel was excised resulting in a scar.  On January 1972 separation examination, all systems, including the skin, were found to be normal.  

A January 1973 rating decision granted service connection for the shrapnel wound residuals, assigning a 10 percent rating for the residuals of the wound to the left forearm and a noncompensable rating for the residuals of the wound to the right shoulder.  

An August 1993 VA arthrogram of the right shoulder demonstrated a metallic fragment projecting in the soft tissues in the deltoid region of the shoulder.  The diagnostic assessment was large acromial osteophyte possibly related to rotator cuff impingement syndrome and no evidence of rotator cuff tear.  

A February 1995 operative report shows that the Veteran was diagnosed with a slap lesion of the right shoulder with an unstable biceps tendon.  Right shoulder arthroscopic surgery was performed and it was determined that the Veteran would need a separate procedure to repair the slap lesion.  

A May 1995 operative report shows that the Veteran underwent the SLAP lesion repair surgery. 

A June 1995 VA examination produced diagnostic impressions of right shoulder slap lesion with decreased range of motion and left forearm shrapnel injury.  

In a July 1995 rating decision, the RO granted an increased, 20 percent rating for the residuals of the shell fragment wound of the right shoulder, noting that on examination, the Veteran was shown to have reduced range of motion of the shoulder.  

In a June 1996 rating decision, the RO granted a total temporary rating for the residuals of the right shoulder shrapnel wound based on convalescence from surgery.  The rating was assigned effective from February 15, 1995 to October 1, 1995.  Effective October 1, 1995, a 20 percent rating was once again assigned. 

A March 2008 VA primary care progress note shows that the Veteran was prescribed Tramadol for shoulder pain.  

An April 2008 VA physical therapy note indicates that the Veteran was being seen for bilateral shoulder pain.  It was noted that the Veteran's right shoulder range of motion was within functional limits.  The Veteran's posture was unremarkable and his sensation was intact to light touch bilaterally.  Right shoulder strength was within normal limits.  The physical therapist noted that the Veteran's shoulders were likely experiencing a degree of impingement in addition to injury from shrapnel while on active duty.  He was taught a home exercise program consisting of shoulder strengthening and stretching.  

A May 2008 VA orthopedic consultation note shows that the Veteran again reported bilateral shoulder pain.  Physical examination showed that the bilateral shoulders had full range of motion.  There was mild AC joint tenderness and mild impingement at the extreme of abduction.  Rotator cuffs (RTCs) were intact with no weakness or instability.  Hawkins and crossover testing were negative.  An MRI of the shoulders showed partial thickness RTC tears.  The pertinent diagnostic assessment was mild impingement of the bilateral shoulders.  

A December 2008 VA progress note shows that the Veteran was complaining of bilateral shoulder pain, left greater than right.  The pain limited any overhead arm use.  The Veteran was using Tylenol for pain and was continuing exercises but they were no help.  

On January 2009 VA examination, the Veteran reported that he was experiencing constant pain in his right shoulder.  He would take extra strength Tylenol for the pain with relief.  He was right hand dominant and did not engage in any overhead work or repetitive hammering.  He was unable to lift heavy items without pain.  At work, he was not able to lift more than 75 pounds.  He had not experienced any flare-ups.  An MRI from April 2008 had shown a supraspinatus partial tear with cyst, degenerative joint disease and a labral repair.

Regarding the Veteran's left forearm shell fragment wounds, the Veteran reported decreased range of motion of the wrist and hand.  There was pain in the wrist with full extension.  There were no complaints about the elbow.  For pain, the Veteran took extra strength Tylenol with relief.  There was no specific activity restriction as a result of the forearm and the Veteran did not experience any flare-ups.  

Physical examination showed that the right shoulder had three well-healed arthroscopic surgical portals.  The largest one was 1.5 cm by .5 cm.  All the portals were flat, nontender, mobile and of normal color.  The shoulder itself had 5/5 strength in all planes.  Abduction and forward flexion was from 0 to 80, both with pain.  External rotation was 0 to 45 and internal rotation was 0 to 90.  There was no diminution with repetitive testing.  The right elbow, wrist and hand all had 5/5 motor strength and the Veteran had normal sensation throughout the upper extremity.  On the midshaft on the medial aspect of the volar forearm there was a 3.5 cm by 2 cm well-healed shell fragment wound scar.  This was slightly tender, flat, mobile and of normal color.  The wrist itself had 5/5 motor strength in all planes, dorsiflexion of 0 to 60 degrees with pain, palmar flexion from 0 to 60 degrees, ulnar deviation from 0 to 45 degrees and radial deviation from 0 to 15 degrees.  There was no diminution with repetitive testing.  The Veteran was able to oppose the thumb to the second, third, fourth and fifth digits to the transverse crease.  The Veteran had no atrophy.  He had 5/5 motor strength in all planes about the elbow, wrist and hand on the left.  He also had normal sensation throughout the left upper extremity.  There was no additional functional loss associated with any of these ranges of motion.  

The diagnostic impressions were right shoulder SLAP tear repair and partial supraspinatus tear with some degenerative disease in the right shoulder.  Also, there was the shell fragment wound to the left forearm with an essentially normal examination of the left forearm, except for the scar.  In an addendum, the examiner noted that the Veteran had no pain on range of motion or flare-ups on any of the above joints except as stated and that all of the joints examined had no additional limitations due to pain, fatigue, weakness or lack of endurance following repetitive use.  Additionally, the examiner noted that X-rays produced diagnostic impressions of small olecranon spur, small distal left radial subchondral cyst without other abnormality in the wrist and unremarkable left hand.  Further, the examiner noted that all of the scars described in his report were nontender, flat, of normal color and mobile without functional impact, without evidence of induration or skin breakdown.  

In a May 2009 notice of disagreement, the Veteran indicated that he was experiencing constant, severe pain in his right shoulder and left forearm and he requested another VA examination, noting that he felt that he should be prescribed medication for his constant pain.  

A July 2009 VA primary care note shows that the Veteran continued to complain of continuous pain and stiffness in the shoulders for which he was taking Tramadol and Tylenol.   

On September 2009 VA examination, the Veteran reported that he had continuous right shoulder and left forearm pain.  He used a sling as needed and also took Tylenol, Tramadol and Carosoprodol with relief.  His activities of daily living were restricted in that he was unable to lift more than 40 pounds, was unable to hammer and was unable to repetitively do manual labor work with the arm along with being unable to do overhead work.  

Physical examination showed that the right shoulder had a shell fragment entry wound of 1.5.x .5 cm that was flat, fixed, nontender and pale.  The Veteran also had four well-healed arthroscopic surgical portals.  The largest was 1 by .2 cm.  These were all flat, fixed, nontender and pale.  The Veteran had no atrophy in the upper extremities.  There was no evidence of muscle loss and he had 5/5 motor strength in the right shoulder.  He had slightly less strength in the right shoulder than on the left.  There was no tenderness.  Range of motion was abduction to 60 degrees, forward flexion to 90 degrees, external rotation to 55 degrees and internal rotation to 60 degrees with pain on all ranges of motion.  There was no diminution with repetitive testing.  

The left forearm had a 4 x 1.5 cm well-healed scar, which was from the shell fragment wound.  This was fixed, flat, nontender and of normal color.  There was also a surgical scar from removing the shell fragment.  This scar was flat, fixed, of normal color, nontender and numb.  Both scars were on the mid shaft of the volar forearm.  The Veteran had no evidence of motor loss and grip strength was 5/5.  The elbow and wrist also had 5/5 motor strength in all planes.  

The examiner noted that the Veteran had no limitations or impairments due to the left forearm.  The examiner also found no specific muscle impairment.  There was no loss of muscle.  There was no muscle disability and the shell fragment wound did not represent a through and through injury.  The examiner indicated that none of the affected joints had any additional limitations from pain, fatigue, weakness or lack of endurance following repetitive use.  He also indicated that all of the described scars were non-tender, flat, of normal color, mobile and without functional impact, evidence of induration or skin breakdown, except those specifically mentioned as not meeting one or more of these characteristics.  

In a December 2009 rating decision, the RO granted an increased, 30 percent rating for the right shoulder shell fragment wound effective December 17, 2008.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.56 , governing the evaluation of muscle disabilities, (a) An open comminuted fracture with muscle or tendon will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; (d) Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 

Slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1). 

Moderate disability of a muscle anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2). 

A moderately severe disability of the muscles anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles contemplates through and through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There are ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4). 

As can be determined from the above, muscle damage is primarily rating when resulting from a missile injury.  Where there is surgical removal of the muscle, resulting in muscle functional impairment, there is a basis to assign a rating based on this surgery.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's disabilities has not varied significantly during the appeal period.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Right Shoulder Disability

The Veteran's right shoulder disability has been assigned a 30 percent rating under 38 C.F.R. § 4.71a, Code 5201 for limitation of motion of the arm.  Under this code, a 30 percent rating is warranted for limitation of motion of the major arm midway between the side and shoulder level.  A 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side. 

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I. 

The Veteran's right shoulder range of motion has not been shown to be to 25 degrees or less from his side.  In this regard, abduction and forward flexion were found to be to 80 degrees during the January 2009 VA examination and abduction and flexion were found to be to 60 degrees and 90 degrees respectively during the September 2009 VA examination.  Nor are there any other findings of record indicative of range of motion to 25 degrees or less from the side.  Consequently, there is no basis for assigning a rating in excess of 30 percent for the Veteran's right (dominant) shoulder disability under Code 5201.  38 C.F.R. § 4.71a.  Although the Veteran has reported having pain in the joint, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).

The Board has also considered whether a rating in excess of 30 percent could be assigned under other codes for rating disability of the shoulder but as specific impairment of the clavicle, scapula or humerus is not shown and as ankylosis is not shown, such codes are not applicable.  Id., Codes 5200, 5202, 5203. 

Additionally, the Board has considered whether a higher rating could be assigned under one of the codes for rating shoulder muscle disability.  See 38 C.F.R. § 4.73, Codes 5302-5304.  In this regard, the September 2009 VA examiner specifically found that the Veteran did not have any loss of muscle or muscle disability and that his shell fragment wound was not a through and through wound.  Nor is there any other objective evidence indicating that the Veteran has any specific muscle damage.  Notably, the Veteran's shoulder wound was superficial in nature, involved brief initial treatment and has not been shown to result in loss of muscular power, muscle weakness, muscle fatigue-pain, impairment of coordination or uncertainty of movement.  Additionally, there is no evidence of fascial defect, atrophy, or impaired tonus.  38 C.F.R. § 4.56.  Notably, the Veteran has reported continuous pain and has been shown to have significant loss of motion.  However, these manifestations are already specifically accounted for by the existing 30 percent rating under Code 5201.  Thus, even if some level of muscle damage were shown, assigning a separate rating for such damage in the absence of discrete symptomatology attributable to it, would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  Accordingly, a separate rating for associated muscle disability is not warranted.   38 C.F.R. § 4.73, Codes 5302-5304.

Further, the Board has also considered whether any separate ratings could be assigned for scarring associated with the Veteran's right shoulder shrapnel wound.  However, as all described scars of the shoulder area have been found on examination to be non-tender, flat, normal color, mobile, without functional impact and without evidence of induration or skin breakdown, there is no basis for any separate compensable rating for scarring.  See 38 C.F.R. § 4.114, Codes 7802-7806.

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, during both the January 2009 and September 2009 VA examinations, the Veteran was not found to have any additional limitations on repetitive use.  Nor are there any other objective findings indicative of additional functional loss.  Consequently, the Board finds that the Veteran is adequately compensated for his functional loss by the existing 30 percent rating.   

B.  Left Forearm 

The Veteran's left forearm disability has been rated as 10 percent disabling under a hyphenated Code 5307-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).   Under Code 5307 ratings are available for disability of Muscle Group VII, which is the muscle group that involves flexion of the wrist and fingers.  38 C.F.R. § 4.73, Code 5307.  Muscles that arise from the internal condyle of the humerus are flexors of the carpus and long flexors of the fingers and thumb.  Under this Diagnostic Code, a 30 percent evaluation is warranted in cases of a severe muscle disability of the minor hand (the Veteran is right handed) and is the highest schedular evaluation available.  A 20 percent evaluation is warranted for moderately severe disability, a 10 percent rating is warranted for moderate disability and noncompensable rating is warranted for slight disability.   Id.   

In the instant case, the Board does not find that the Veteran's forearm muscular disability is more than slight in degree.  In this regard, during the January 2009 VA examination, the Veteran was found to have no specific activity restriction as a result of the forearm and was noted not to experience any flare-ups.  Also, during the September 2009 VA examination the examiner specifically found that the Veteran had no limitations or impairments due to the left forearm and no specific muscle disability.  Nor are there any other objective medical findings of record showing any specific left forearm muscle impairment.  Additionally, the Veteran's forearm wound was superficial in nature, involved brief initial treatment without infection or debridement and has not been shown to result in loss of muscular power, muscle weakness, muscle fatigue-pain, impairment of coordination or uncertainty of movement.  38 C.F.R. § 4.56.  Consequently, the wound and associated symtpomatology is actually most consistent with the assignment of a noncompensable rating under Code 5307 for slight muscle disability.  38 C.F.R. § 4.73.

There was possibly some mild limitation of motion of the wrist (i.e. 15 degrees of radial deviation, 60 degrees dorsiflexion with pain and palmar flexion) shown on January 2009 VA examination but this was not to a compensable level.  See 38 C.F.R. § 4.71a, Code 5215.  Thus, inasmuch as this limitation was a result of the forearm muscle injury, it still does not establish the presence of more than slight muscle disability.   Consequently, a compensable rating is not warranted under Code 5307.  (The Board also notes that application of Code 5308, which also involves the muscles of the forearm, similarly assigns a noncompensable rating for slight muscle disability and thus use of this Code could not provide a basis for assignment of a compensable rating.)  

The Board notes, however, that the use of Code 5307-7804 indicates that the existing rating has actually been assigned based on unstable or painful scarring.  See 38 C.F.R. § 4.114.  In this regard, although the scars of the forearm area have not actually been shown to be objectively painful on examination, the September 2009 VA examiner did note numbness in one of the left forearm scars.  The evidence does not show any other symptomatology associated with the scars as they have been affirmatively found to be non-tender, flat, of normal color, mobile and without functional impact, evidence of skin induration or skin breakdown.  Thus, there is no basis for assignment of a rating in excess of 10 percent for scarring of the left forearm area.  Id., Codes 7802-7806.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).   In this regard, during the January 2009 VA examination, the examiner specifically found that there was no diminution of motion on repetitive testing and during the September 2009 VA examination the examiner specifically found that there were no limitations or impairments due to the left forearm and that none of the affected joints had any additional limitations after repetitive use.  Consequently, the Board finds that the Veteran is adequately compensated for his functional loss by the existing 10 percent rating.   

C.  Extraschedular Rating

The Board has also considered whether the Veteran's claims for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for either disability.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his shoulder or forearm disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A rating in excess of 30 percent for right shoulder shell fragment wound is denied.    

A rating in excess of 10 percent for shell fragment wound of the left forearm with scar is denied.    


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


